DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-21, 23, 27-28, 30, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over ECKERT (US 20170025574) in view of TISCHLER (US 20150221623).
Regarding claim 14, ECKERT discloses an optoelectronic component comprising: 
a semiconductor chip (fig 3, 1, para 53), the semiconductor chip emitting infrared radiation (the chip 1 emits in the IR, see para 53 and fig 4A, para 66); 
a reflector (4 is a metal and is therefore capable of reflecting IR radiation, see fig 3, para 61) that reflects the infrared radiation of the semiconductor chip; and 
a filter (the filter element 2, see fig 3, para 54) configured in the form of a coating (the filter 2 coats a top surface of 1, see fig 3), the filter being transparent for the infrared radiation of the semiconductor chip (the filter 5 transmits IR radiation, see fig 5, para 68), 
wherein at least 75% of visible light from an external source striking the optoelectronic component is absorbed (the filter 2 is capable of absorbing visible light and 6 can be radiation absorbing, see figs 2 and 5, para 25, 37 and 68),
wherein the semiconductor chip is covered with the filter (1 is covered by 2, see fig 3),

the filter prevents reflections of the reflector in the visible wavelength range from being seen outside the optoelectronic component (visible light does not pass through the filter and thus any visible light that reflects off the reflector 4 that hits the filter 2 will be blocked, see fig 3 and 5, para 68).
ECKERT fails to explicitly disclose a device wherein the coating of the filter is applied onto the semiconductor chip such that the coating is in direct contact with a top surface and side surfaces of the semiconductor chip and the coating of the filter is applied onto the reflector such that the coating is in direct contact with the reflector.
TISCHLER discloses a device wherein the coating of the filter (high wavelength pass filter 2920, see fig 29A, para 298) is applied onto the semiconductor chip (chip 2910, see fig 29A, para 299) such that the coating is in direct contact with a top surface and side surfaces of the semiconductor chip (filter 2920 is in direct contact with top and side surfaces of 2910, see fig 29A) and the coating of the filter is applied onto the reflector such that the coating is in direct contact with the reflector (2920 is in direct contact with reflective inner surfaces such as 272 of the frame 270, see fig 1A and 29A, para 123), and
the filter prevents reflections of the reflector in the visible wavelength range from being seen outside the optoelectronic component (light reflecting off of inner surfaces of 270 such as 272 will pass through the filter 2920 and thus be filtered, see fig 1A and 29A, para 123 and 298).
ECKERT and TISCHLER are analogous art because they both are directed towards photoelectric semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ECKERT with the filter geometry of TISCHLER because they are from the same field of endeavor.

Regarding claim 15, ECKERT and TISCHLER disclose the optoelectronic component as claimed in claim 14.
ECKERT further discloses a device, wherein the thickness of the filter is at most 50 microns (the filter layer can be 10 microns thick, see para 19).
Regarding claim 16, ECKERT and TISCHLER disclose the optoelectronic component as claimed in claim 14.
ECKERT further discloses a device, wherein at least 90% of the infrared radiation emitted by the semiconductor chip passes through the filter (the filter 2 has a transmission of over 90% in the IR range, see fig 5, para 68).
Regarding claim 17, ECKERT and TISCHLER disclose the optoelectronic component as claimed in claim 14.
ECKERT fails to explicitly disclose a device, wherein the filter comprises a matrix material with colorant.
TISCHLER discloses a device, wherein the filter comprises a matrix material with colorant (the binder 2920 can include a wavelength conversion, see fig 29A, para 298, 12 and 305).
ECKERT and TISCHLER are analogous art because they both are directed towards photoelectric semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ECKERT with the filter of TISCHLER because they are from the same field of endeavor.

Regarding claim 18, ECKERT and TISCHLER disclose the optoelectronic component as claimed in claim 17.
ECKERT fails to explicitly disclose a device, wherein the matrix material comprises an epoxy resin, silicone, plastic or lacquer.
TISCHLER discloses a device, wherein the matrix material comprises an epoxy resin, silicone (the binder such at 2920 can consist of silicone or epoxy, see para 20 and 298), plastic or lacquer.
ECKERT and TISCHLER are analogous art because they both are directed towards photoelectric semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ECKERT with the filter of TISCHLER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ECKERT with the filter of TISCHLER in order to make a device with high efficiency and low cost (see TISCHLER para 123).
Regarding claim 19, ECKERT and TISCHLER disclose the optoelectronic component as claimed in claim 14.
ECKERT further discloses a device, wherein the reflector is coated with silver or aluminum (the reflective metallization 4 can be silver, see fig 3, para 35 and 61).
Regarding claim 20, ECKERT and TISCHLER disclose the optoelectronic component as claimed in claim 14.
ECKERT further discloses a device, wherein the reflector is coated with gold (the reflective metallization 4 can be gold, see fig 3, para 35 and 61).
claim 21, ECKERT and TISCHLER disclose the optoelectronic component as claimed in claim 20.
ECKERT further discloses a device, wherein a combined system consisting of the filter and the gold coating of the reflector absorbs visible light striking the optoelectronic component to at least 75%  (the filter 2 is capable of absorbing visible light, see figs 2 and 5, para 25, 37 and 68).
Regarding claim 23, ECKERT and TISCHLER disclose the optoelectronic component as claimed in claim 14.
ECKERT further discloses a device, wherein the reflector is coated with gold (the reflective metallization 4 can be gold, see fig 3, para 35 and 61), and 
the filter absorbs visible light to at least 75% (the filter 2 is capable of absorbing visible light, see figs 2 and 5, para 25, 37 and 68).
Regarding claim 27, ECKERT and TISCHLER disclose the optoelectronic component as claimed in claim 14.
ECKERT further discloses a device, wherein the filter directly covers the semiconductor chip (2 is in direct contact with a top surface of 1, see fig 3, para 54).
Regarding claim 28, ECKERT and TISCHLER disclose the optoelectronic component as claimed in claim 14.
ECKERT further discloses a device, comprising a housing (carrier 3 and potting 6 form a housing for the LED 1, see fig 3), wherein a recess in a material forms a basic shape of the housing of the optoelectronic component (a recess in 6 contains LED 1, see fig 3), wherein the recess is covered with a metal layer (a bottom surface of the recess in 6 is covered by metal 4, see fig 3), which forms the reflector, wherein the semiconductor chip is applied on the reflector (LED 1 is on 4, see fig 3), wherein the filter is applied on the reflector and on the semiconductor chip (filter 2 is at least indirectly on 1 and 4, see fig 3).
claim 30, ECKERT and TISCHLER disclose the optoelectronic component as claimed in claim 16.
ECKERT further discloses a device, wherein a majority of the infrared radiation leaves the component and is thereby available outside the component (the filter 2 has a transmission of over 90% in the IR range, see fig 5, para 68).
Regarding claim 32, ECKERT discloses an optoelectronic component comprising: 
a semiconductor chip (fig 3, 1, para 53), the semiconductor chip emitting infrared radiation (the chip 1 emits in the IR, see para 53 and fig 4A, para 66); 
a reflector (4 is a metal and is therefore capable of reflecting IR radiation, see fig 3, para 61) that reflects the infrared radiation of the semiconductor chip; and 
a filter (the filter element 2, see fig 3, para 54) configured in the form of a coating (the filter 2 coats a top surface of 1, see fig 3), the filter being transparent for the infrared radiation of the semiconductor chip (the filter 5 transmits IR radiation, see fig 5, para 68), 
the coating of the filter is applied such that the coating is in direct contact with a top surface of the semiconductor chip (2 is in direct contact with 1, see fig 3, para 54), and
wherein at least 75% of visible light from an external source striking the optoelectronic component is absorbed (the filter 2 is capable of absorbing visible light and 6 can be radiation absorbing, see figs 2 and 5, para 25, 37 and 68), and
the filter prevents reflections of the reflector in the visible wavelength range from being seen outside the optoelectronic component (visible light does not pass through the filter and thus any visible light that reflects off the reflector 4 that hits the filter 2 will be blocked, see fig 3 and 5, para 68).
ECKERT fails to explicitly disclose a device wherein the coating of the filter is applied such that the coating is in direct contact with a top surface and side surfaces of the semiconductor chip and the 
TISCHLER discloses a device wherein the coating of the filter (high wavelength pass filter 2920, see fig 29A, para 298) is applied onto the semiconductor chip (chip 2910, see fig 29A, para 299) such that the coating is in direct contact with a top surface and side surfaces of the semiconductor chip (filter 2920 is in direct contact with top and side surfaces of 2910, see fig 29A) and the coating of the filter is applied onto the reflector such that the coating is in direct contact with the reflector (2920 is in direct contact with reflective inner surfaces such as 272 of the frame 270, see fig 1A and 29A, para 123), and
the filter prevents reflections of the reflector in the visible wavelength range from being seen outside the optoelectronic component (light reflecting off of inner surfaces of 270 such as 272 will pass through the filter 2920 and thus be filtered, see fig 1A and 29A, para 123 and 298).
ECKERT and TISCHLER are analogous art because they both are directed towards photoelectric semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ECKERT with the filter geometry of TISCHLER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ECKERT with the filter geometry of TISCHLER in order to make a device with high efficiency and low cost (see TISCHLER para 123).
Regarding claim 33, ECKERT and TISCHLER disclose the optoelectronic component as claimed in claim 32.
ECKERT further discloses a device, wherein at least 90% of the infrared radiation emitted by the semiconductor chip passes through the filter (the filter 2 has a transmission of over 90% in the IR range, see fig 5, para 68).
claim 34, ECKERT and TISCHLER disclose the optoelectronic component as claimed in claim 33.
ECKERT further discloses a device, wherein a majority of the infrared radiation leaves the component and is thereby available outside the component (the filter 2 has a transmission of over 90% in the IR range, see fig 5, para 68).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over ECKERT (US 20170025574) and TISCHLER (US 20150221623) in view of WONG (US 20110249422).
Regarding claim 31, ECKERT and TISCHLER disclose the optoelectronic component as claimed in claim 28, wherein the semiconductor chip is electrically connected by a bonding wire (LED 1 is connected by wire 32, see fi g3, para 63).
ECKERT fails to explicitly disclose a device wherein the bonding wire has a coating and the coating corresponds to the filter.
WONG discloses a device wherein the bonding wire has a coating and the coating corresponds to the filter (the electrode 112 can be coated by 114 which comprises a filtering property, see fig 2-3, para 33-34).
ECKERT and WONG are analogous art because they both are directed towards photoelectric semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ECKERT with the bonding wire coating of WONG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ECKERT with the bonding wire coating of WONG in order to direct light in a relatively forward direction (see WONG para 13).
Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive.
claims 14 and 32, the applicant argues that the Eckert et al reference (US 20170025574, hereinafter ECKERT) does not disclose a device wherein “the filter prevents reflections of the reflector in the visible wavelength range from being seen outside the optoelectronic component” because the geometry of the filter 2 and reflector 4 of ECKERT (see fig 3).  This argument is unpersuasive.  The filter 2 of ECKERT is a band-pass filter (see fig 5) which does not pass visible light.  Thus, any reflection from the reflector 4 of ECKERT in the visible range which strikes the filter will not be transmitted to be visible outside the device.  For at least this reason, and those given in the rejection above, ECKERT does disclose a device wherein “the filter prevents reflections of the reflector in the visible wavelength range from being seen outside the optoelectronic component”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JONAS T BEARDSLEY/Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811